Opinion issued December 1, 2005















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01085-CR
____________

IN RE JAMES MCCREARY, Applicant




Original Proceeding on Petition for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Applicant, James McCreary, has filed a request for a writ of habeas corpus
(bond reduction) in this Court.   The courts of appeals have no original habeas corpus
jurisdiction in criminal matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex.
App.—San Antonio 1999, no pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex.
App.—Houston [1st Dist.] 1981, orig. proceeding); Tex. Gov’t Code Ann. §
22.221(d) (Vernon 2004).  Therefore, we are without jurisdiction to grant habeas
corpus relief.
               We dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Taft, Jennings, and Higley.